Citation Nr: 1825636	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for rheumatoid arthritis.

4. Entitlement to service connection for a hernia.

5. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from October 2007 to April 2008 with additional Reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2014 the Veteran was afforded an informal conference hearing before a decision review officer (DRO).  A transcript of the hearing is associated with the claims file.

The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge on December 15, 2017, but cancelled.  He has not requested that the hearing be rescheduled. Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702  (2017).

The issue of entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised in the record.   The Veteran reported that he stopped working in 2010.  See March 2013 Correspondence.  His spouse reported that he stopped working due to a combination of his disabilities.  Id.  While the Board notes that, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for entitlement to TDIU is part of a claim for an increased rating, there are no contentions in the record that the Veteran is unemployable due solely to his service-connected PTSD.  As such, the claim of entitlement to a TDIU is not before the Board under the holding in Rice, and must be referred to the RO for appropriate action.

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire duration of the appeal, the Veteran's service-connected PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermitted periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, sleep impairment, and mild memory loss (such as forgetting names, directions recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).



The Veteran claims that his PTSD symptoms warrant a rating in excess of 30 percent.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently assigned a 30 percent disability rating, effective April 30, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation for PTSD will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.   

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes VA examination reports, VA and private treatment records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

The Veteran has reported having symptoms of depression, stress, nightmares, and problems sleeping.  See July 2012 Statement in Support of Claim.

The Veteran was afforded a VA examination in October 2012.  The examination report found a diagnosis of depression, but not PTSD.  Occupational and social impairment were described as mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks.  Pertinent to PTSD, he reported symptoms of recurrent distressing dreams and difficulty falling or staying asleep.  Additional symptoms of depressed mood and chronic sleep impairment were noted.

During an April 2013 private psychological evaluation, the Veteran reported sleep disturbances, low energy, poor diet, and depression.  He reported anxiety and anger outbursts, but no mania or hypomania.  On mental status examination, the examiner described the Veteran as having good personal grooming and casually dressed.  He appeared on time for the scheduled appointment and brought a friend.  His attitude was restless and he provided vague answers.  Speech was rapid, but cooperation adequate.  Thought process was accelerated and scattered with no hallucinations or illusions.  The Veteran had fair insight and normal judgment.  Delayed memory was markedly impaired, but immediate memory was normal.  

The Veteran was provided mental health, to include counseling services, at a VA facility.  In December 2013, his affect was described as flat with a congruent mood.  He reported sleep problems.  January 2014 VA treatment records describe the Veteran as well-groomed with normal speech and appropriate affect.  His mood was within normal limits and behavior attentive and cooperative.  He was alert and oriented to person, place, and time with normal perception.  Thought process was intact and the Veteran was respectful to group peers.  There was no evidence of homicidal or suicidal ideations.

The Veteran was afforded a VA examination in August 2014.  Diagnoses of alcohol use disorder, cocaine use disorder, and PTSD were provided.  The examiner indicated that it was possible to differentiate symptoms attributable to each diagnosis.   The Veteran reported being married but recently separated from his wife.  He described his relationship with his children as poor.  He described having a normal social network of friends, but decreased participation in hobbies and other social activities.  Symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood were found.  The Veteran reported having irritable behavior, reckless or self-destructive behavior, and problems with concentration.  He denied suicidal ideations.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that 70 percent of the Veteran's social and occupational problems were caused by his non-service connected addiction disabilities, not PTSD.  However, PTSD may be co-morbid.

Based on the forgoing, the Board finds that the evidence is against granting an initial disability rating higher than 30 percent for the Veteran's PTSD.  The evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 50 percent disability rating.  Although in April 2013 his speech was described as rapid, subsequent December 2013 VA treatment records describe his speech as normal.  The evidence does not show that the Veteran has had panic attacks more than once a week, difficulty understanding complex demands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining social relationships.  Although on August 2014 examination he described having a poor relationship with his children and decreased participation in hobbies, he described having a normal relationship with friends.  Further, the examiner attributed 70 percent of the Veteran's social and occupational problems to his addiction diagnoses, not PTSD.  

The Board finds that the preponderance of the evidence is against the assignment of a higher disability rating other than that listed herein for the Veteran's PTSD on a schedular basis for any period on appeal.  38 U.S.C. § 5107(a).  The Board has considered staged ratings, but finds that the evidence does not support the assignment of staged ratings.

The Board also finds that the schedular rating criteria adequately describe the Veteran's PTSD symptoms.  This means that the Veteran's disabilities do not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  His symptoms include social and occupational impairment, depressed mood, and sleep and memory problems.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  As such the regular schedular criteria provide for adequate compensation.

For these reasons, the Board declines to remand the claim just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on TDIU may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice, 22 Vet. App. at 447.  As indicated in the introduction, the Veteran has raised a TDIU claim as due to his service-connected disabilities, not solely PTSD, as such, the claim is referred to the AOJ.  Therefore no further discussion of a TDIU is necessary.

For the foregoing reasons, the preponderance of the evidence is against the assignment of an initial higher rating in excess of 30 percent for the Veteran's PTSD during the appeal period, and the appeal as to a higher rating for the disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a higher initial rating for PTSD, currently evaluated as 30 percent disabling, is denied.


REMAND

As for the remaining service connection claims on appeal, the Board finds that further development is warranted.

The Veteran contends that he fell during service causing injury to his low back.  As for hypertension and hernia, he reports that he was provided diagnoses for these conditions during service.  He generally contends that his rheumatoid arthritis disability is related to service.

A review of the claims files shows that service treatment records (STRs) are incomplete.  The Veteran has two periods of active duty service and Reserve service.  Reserve records are associated with the claims file, but the RO did not obtain STRs for the Veteran's two periods of active duty service.  The RO made a sole attempt to obtain STRs for his periods of active duty.  May 2011 email correspondence indicates that records were not found.  However, the RO did not send the Veteran a letter informing him that it appears that his STRs for those periods of active duty service were not obtained and inviting him to submit evidence in lieu of such records; and that such evidence can include, but is not limited to the following: statements from service medical personnel, VA military files, medical evidence from hospitals, clinics and private physicians who treated the veteran, pharmacy prescription records, employment physical examinations, insurance examinations, letters written during service, photographs taken during service, and buddy certificates or affidavits.  

As no notice was sent, and there may be outstanding STRs that are potentially relevant to the service connection claims on appeal, a remand is warranted to attempt to obtain these records.

Accordingly, the remaining claims are REMANDED for the following action:

1. Locate and obtain any outstanding service treatment records for the Veteran's periods of active duty service from July 1980 to July 1983 and from October 2007 to April 2008.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or futility in making further attempts to obtain them must be verified and documented in the record and the Veteran notified accordingly.  If the records are not obtained, send the Veteran a letter informing him of that fact and informing him that he can submit evidence in lieu of his service treatment records to include, but not limited to, statements from service medical personnel, VA military files, medical evidence from hospitals, clinics and private physicians who treated the veteran, pharmacy prescription records, employment physical examinations, insurance examinations, letters written during service, photographs taken during service, and buddy certificates or affidavits.  Allow for an appropriate period of time for him to respond.  

2. Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


